DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Ting (U.S. Patent Application Publication 20070019784).













    PNG
    media_image1.png
    521
    497
    media_image1.png
    Greyscale

Fig. 8A - U.S. Patent Application Publication  20070019784 A1 to Ting


    PNG
    media_image2.png
    402
    521
    media_image2.png
    Greyscale

Fig. 8B - U.S. Patent Application Publication  20070019784 A1 to Ting

[0058] Alternatively, and as will be described herein, filters may be employed. Two types of beam filters may be used: one for aggressively attenuating the X-ray radiation at low energy, for example a copper (Cu) filter, and another for moderately attenuating low energy photons while aggressively attenuating high energy photons, for example a k-edge filter such as tungsten (W). By arranging such filters alternatively on the detector arrays, neighboring detector arrays will see different incident X-ray spectrum. By using a proper material decomposition processing algorithm, bone and soft tissue (for example) can be separated into two different images, as should be known to one of skill in the art.
[0059] … FIG. 8B illustrates the latter configuration, with filters 500 incorporated into the design of collimator 420. In an embodiment, filters 500 may be used to reduce X-ray exposure to subject 450.
[0060] Returning now to FIG. 8A, filters 500 are comprised of filter material 1 and 2 that alternates for each array 310a-g. The dimensions of each filter 500, and the composition of each filter material 1 and 2, may depend on the desired application. For example, in some embodiments filter materials 1 and 2 may be comprised of Copper and Tungsten, respectively, while other materials may be used in connection with other embodiments.
[0062] In an embodiment where material decomposition of a 2-D X-ray image is desired, there is a relative position change between X-ray source 410, filter 500 and detector arrays 310a-g. In addition, collimator 420 and filter 500 may follow the motion of detector arrays 310a-g. Thus, collimator 420, filter 500 and detector arrays 310a-g may move in unison such that X-ray radiation 430 beams emanating from collimator 420 follow the movement of detector arrays 310a-g.


As per claim 1, Ting discloses a device comprising: 
a spatial-spectral filter (420; 500) that is configured to spectrally shape a beam into a number of beamlets with different spectra; 5
wherein the spatial-spectral filter (420; 500) is formed from at least two distinct materials (500); and
wherein the at least two distinct materials (500) are alternated to form a repeating pattern of materials (see for example, Figs. and selected text from paras. [0058-0060; 0062] shown above).
[Examiner note(s): a) selected text shown above has been edited for brevity; b) The preambles to independent claims 1 and 15, respectively, have been amended as follows: 
A device for computed tomography (CT) imaging comprising … and 
A spectral filter device for (CT) imaging comprising …  
Examiner relies on MPEP 211.02 (section II) to determine whether the preamble recitation(s) are mere statements of purpose, without importing extraneous limitations from the specification. Examiner concludes that the body of the claims fully and intrinsically set forth all of the limitations of the claimed invention(s), and the preamble(s) merely state, the purpose(s) or intended use(s) of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Examiner concludes that the amended preambles are not considered a limitation and are of no significance to claim construction. As a result, Examiner maintains the rejection(s) contained in the Office Action mailed: 08/12/21].
As per claim 2, Ting discloses a device wherein the beam comprises an X-ray beam (430).
As per claims 5-7, Ting discloses a device wherein the spatial-spectral filter is configured for decomposition of an object/anatomy into different material categories (see for example, Figs. and selected text from paras. [0058-0060; 0062] shown above).
As per claim 8, Ting discloses a device wherein the spatial-spectral filter is configured for movement (see for example, para. [0062] shown above).
As per claim 15, Ting discloses a spatial spectral filter device comprising: 
at least two distinct materials (500);
wherein the at least two distinct materials (500) are alternated to form a repeating 17WO 2020/086958PCT/US2019/058056 pattern of materials; and, wherein, the filter is configured to spectrally shape a beam into a number of beamlets with different spectra (see for example, Figs. and selected text from paras. [0058-0060; 0062] shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (U.S. Patent Application Publication 20070019784).
As per claims 3-4, 9-14 and 16-19, Ting discloses a device as recited in claims 1 and 15 respectively, but does not explicitly disclose a device wherein:
a) the spatial-spectral filter is formed from three distinct materials 
b) the spatial-spectral filter is formed from four 15distinct materials
c) the spatial-spectral filter being 5configured with a number and combination of materials that are optimized for a particular contrast agent
d) the spatial-spectral filter includes bismuth
e) wherein a width of the spatial spectral filter is predetermined and wherein beamlet width is wider than a size of blur due to extended focal spot and filter motion during integration
f) comprising an 8-pixel beamlet
g) the spatial spectral filter being formed from Pb, Au, Lu, and Er tiles.
Ting teaches however, the use of filter materials to attenuate radiation, such that a corresponding portions of a detector receives different incident X-ray spectra (see for example, para. [0058] shown above). Ting also teaches that filter materials may be modified to comprise distinct materials dependent on an intended application (see for example, para. [0060] shown above; see also para. [0066] not shown above; key phrase(s): … a) to include different steps or elements similar to the ones described in this document, in conjunction with other present or future technologies.” 
b) “… it is to be understood that other, similar embodiments may be used or modifications and additions may be made to the described embodiment for performing the same function of the present invention without deviating therefrom.”)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Ting such that it incorporated a spectral filter comprising three to four distinct materials. One would have been motivated to make such a modification for the purpose of employing additional filter materials to control an incident X-ray spectra received by a detector as taught by Ting (see for example, para. [0058] shown above).
Response to Arguments
Applicant's amendments and arguments filed 02/14/22 have been fully considered but they are not persuasive. As noted above, in the Examiner’s notes (para. 8), Examiner considered the effect of the amended preambles on the claim constructions (consistent with MPEP 2111.02 (section II), and concluded that the preambles represent statements of purpose or use and are of no significance to the claims. In particular, Examiner recognizes that the body of independent claims 1 and 15 respectively, fully and intrinsically sets forth all of the limitations of the claimed invention, comprising:
a spectral filter configured to spectrally shape a beam into a number of beamlets with different spectra; 
wherein the spatial-spectral filter is formed from at least two distinct materials; and 
wherein the at least two distinct materials are alternated to form a repeating pattern of materials.
These limitations, and those of the dependent claims are anticipated and/or rendered obvious by Ting (US 20070019784) noted above. Examiner believes Applicant’s amendments and arguments do not overcome the teachings of Ting and hereby maintains the rejection of claims 1-19. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884